                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Tequan L. Brown,                              )              C/A No. 0:18-3347-TMC-PJG
                                              )
                             Plaintiff,       )
                                              )
v.                                            )                          ORDER
                                              )
Jim May; Jeffery Long; Jeffery Scott; Charles )
Williams                                      )
                                              )
                             Defendants.      )
_____________________________________ )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendants. Defendants Scott and Williams filed a motion to

dismiss and a motion for summary judgment on June 25, 2019 and July 24, 2019, pursuant to the

Federal Rules of Civil Procedure. (ECF Nos. 94 &111.) As the plaintiff is proceeding pro se, the

court entered orders pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on June 25,

2019 and July 24, 2019, advising the plaintiff of the importance of a motion to dismiss and for

summary judgment and of the need for him to file an adequate response. (ECF Nos. 97 & 112.) The

plaintiff was specifically advised that if he failed to respond adequately, the defendants’ motions may

be granted, thereby ending his case.1




       1
        Plaintiff has failed to serve the remaining defendants within the time period prescribed by
the Rule 4(m) Federal Rule of Civil Procedure. Accordingly, these defendants are subject to
dismissal for the plaintiff’s failure to effect service of process.

                                             Page 1 of 2
        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

orders, the plaintiff has failed to respond to the motions. As such, it appears to the court that he does

not oppose the motions and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

this case and to file a response to the defendants’ motions to dismiss and for summary judgment

within fourteen (14) days from the date of this order. Plaintiff is further advised that if he fails to

respond, this action will be recommended for dismissal with prejudice for failure to prosecute.

See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.


                                                        ____________________________________
                                                        Paige J. Gossett
                                                        UNITED STATES MAGISTRATE JUDGE
September 4, 2019
Columbia, South Carolina




                                              Page 2 of 2
